DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/238,702 filed 4/23/21.  
Claim(s) 1-4 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional No. 62,568,298, filed 10/4/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional No. 62,568,298 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11023284 B2 [hereinafter as ‘284 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘284 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:

a distributed computation graph ...;
load forecasting application …; 
receive the load balancing result; and 
create a redistribution of a processing load among the plurality of devices….
The claim(s) 1 of '284 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).

            
As per dependent claim(s) 2-4, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Objections
Claim(s) 1 recite(s) the limitation "the ability", “the respective device”, “the data pipeline”, “the recorded data”, “the received response data”.  There is/are insufficient antecedent basis for this limitation(s) in the claim(s).  Appropriate correction is required.
Regarding claim(s) 1, the phrase "the ability" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear to the examiner; what does it mean by stating “query a multidimensional time-series database for portions of the recorded data for one or more of the plurality of devices”?  The Examiner is not entirely sure what data is being “recoded” here?  What is a connection of the “recorded data” with the “load balancing result”?  How is the “recorded data” affecting the rest of the claim limitations?  What does it change?  Please clarify
Claim(s) 1 is/are unclear to the examiner; what does it mean by stating “utilize the received response data to produce a load simulation, wherein the load simulation comprises a the distributed computational graph”?  What are the response data?  Is the “response data” from the “query multidimensional time-series database”?  How does the “response data” related to the “recorded data”?  Please clarify
Claim(s) 1 is/are unclear to the examiner; what does it mean by stating “create a redistribution of a processing load among the plurality of devices”?  The Examiner is not entirely sure what information, response being “redistributing”?  Does it have anything to do with “load balancing result”?  How does the “load balancing result” affecting the “redistribution” and how does it related back to the “received response data”?

Listing of Relevant Arts
Proctor, U.S. Patent/Pub. No. US 20190082305 A1 discloses query for the response of the communication group device.
Tidwell, U.S. Patent/Pub. No. US 20170322959 A1 discloses multiple events in different time periods.
Kennedy, U.S. Patent/Pub. No. US 20180300930 A1 discloses graphic data for cloud distribution system.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449